Madsen, J.
(concurring/dissenting)
I write separately, first, to emphasize that under RCW 48.18.320 a cancellation is effective as to any occurrence falling after the date of the cancellation but ineffective as to any occurrence that took place prior to the cancellation.
Second, in my view the majority both misconstrues and unnecessarily answers the second question certified by the federal court. The majority treats the second question as if it involves RCW 48.18.320, majority at 515, and concludes that because the statute prohibits early cancellation of a claims-made policy under these facts, public policy also prohibits such a cancellation, majority at 524. The first certified question does pertain to the statute. It asks whether an early cancellation of a claims-made policy is a prohibited annulment under RCW 48.18.320 when that cancellation affects claims unknown to the insurer but that involve occurrences that happened before the cancellation date.
In the second certified question, however, the Ninth Circuit assumes the statute does not apply: if the statute does not apply to claims-made policies, does public policy prohibit early cancellation of claims-made policies under these circumstances? The federal court asks this second question because the statute is not a good fit for claims-based policies since, as the majority notes, RCW 48.18.320 was enacted before claims-made policies came into use.8 The federal court thus had reason to think that the statute *526might not apply, and it would need an answer under state law to the appellant’s contention that such a cancellation is invalid even if the statute does not apply.
The second certified question therefore asks whether an early cancellation of a claims-made policy violates this state’s public policy where no other insurance policies are held by the hospital to cover occurrences before the cancellation and the insurer has no notice of the claims based on those occurrences prior to the cancellation. If this court answered that claims-made policies are not covered by RCW 48.18.320, then, and only then, would the second question become relevant. That is, assuming that the statute does not apply to claims-made policies, does public policy call for a judicially recognized rule that claims-made policies cannot be cancelled before the end of the coverage period so as to leave injured and damaged people unprotected—which would be the case if the hospital had no other policies in place.
Since the majority’s response to the first certified question is that claims-made policies do fall within RCW 48-.18.320, there is no basis for answering, and no reason to answer, the second certified question. Moreover, given that this court rarely invokes public policy to override an insurance contract or its terms, New Hampshire Indemnity Co. v. Budget Rent-A-Car Systems, 148 Wn.2d 929, 935, 64 P.3d 1239 (2003) and Mendoza v. Rivera-Chavez, 140 Wn.2d 659, 662-63, 999 P.2d 29 (2000), it follows that the court should be reluctant to answer the second question and should be especially reluctant to do so once the second question is essentially mooted by the answer to the first question.
Finally, I note that the majoritys response to the second question is also unrelated to any argument advanced by the appellant, who does not contend that relevant public policy is found in RCW 48.18.320.
*527The court should decline to reach the second certified question.
Johnson, J., concurs with Madsen, J.

 However, as the majority concludes, by its plain language the statute does not distinguish between occurrence and claims-made policies.